DETAILED ACTION
This office action is in response to application filed on 4/14/2020.
Claims 1 – 20 are pending.
Priority is claimed to provisional application 62/839509 (filed on 4/26/2019).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 7, 9 – 11, 13, 14 and 17 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kolan et al (US 20190222621, hereinafter Kolan).

As per claim 1, Kolan discloses: A method of processing media content in Moving Picture Experts Group (MPEG) Network Based Media Processing (NBMP), the method being performed by at least one processor, and the method comprising: 
obtaining, from an NBMP source, a workflow for processing the media content, the workflow having a workflow descriptor (WD) indicating a workflow descriptor (Kolan [0025]: “the operator, such as a third party, provides a set of network based media processing functions or tasks that an end user can select in order to build a network based media processing workflow. For example, the NBMP framework can receive a workflow description to perform a particular media processing task”; [0065]: “the description of the function or service can include information about the underlying function or service. For example, the a description can include the task the function is to perform such as upscaling, encoding, calibration, exposure correction, stitching, to name a few”.)
based on the task, obtaining, from a function repository storing one or more functions for processing the media content, at least one among the one or more functions, each of the at least one among the one or more functions having a function descriptor (FD) indicating a function descriptor document (FDD); (Kolan [0025]: “The NBMP can include a directory of all the functions that can be used in any media processing task. To perform the requested task, the NBMP framework identifies certain functions from the directory that can be used in the requested task. Thereafter all the necessary functions are compiled based on the configurations of each individual function that is selected to perform the requested task and the requested task. As a result, embodiments of this disclosure enable electronic devices to offload processing to a network instead of performing the processing locally on the electronic device itself”; [0065]: “the description of the function or service can include information about the underlying function or service. For example, the a description can include the task the function is to perform such as upscaling, encoding, calibration, exposure correction, stitching, to name a few”.)
and processing the media content, using the workflow, the task, and the at least one among the one or more functions. (Kolan [0095]: “the workflow manager 434 can map the request for media processing to certain functions based on the information associated with each function. Mapping the media processing to the respective function enables each function to receive the necessary information and requirement processing capabilities for processing the media data to generate the requested media output”.) 

As per claim 3, Kolan further discloses:
The method of claim 1, wherein the WD, the TD, and the FD are constructed from one or more general descriptors. (Kolan [0064] – [0065])  

As per claim 4, Kolan further discloses:
The method of claim 1, wherein the WDD includes a workflow description object (WO), wherein the TDD includes a task description object (TO), and wherein the FDD includes at least one function description object (FO). (Kolan [0064] – [0065])  

As per claim 7, Kolan further discloses:
The method of claim 1, wherein the TD includes a state descriptor indicating a state of the task. (Kolan [0081])

As per claim 9, Kolan further discloses:
The method of claim 1, wherein the at least one among the one or more functions is retrieved from the function repository using a hyper text transfer protocol (HTTP) query including a search key and a search value corresponding to the at least one among the one or more functions. (Kolan [0065] – [0066] and table 00002.)

As per claim 10, Kolan further discloses:
The method of claim 9, wherein the search value comprises at least one from an identifier, a name, a description, a brand, or a keyword associated with the at least one among the one or more functions. (Kolan [0065] – [0066] and table 00002.) 

As per claim 11, it is the apparatus variant of claim 1 and is therefore rejected under the same rationale.
As per claim 13, it is the apparatus variant of claim 3 and is therefore rejected under the same rationale.
As per claim 14, it is the apparatus variant of claim 4 and is therefore rejected under the same rationale.
As per claim 17, it is the apparatus variant of claim 7 and is therefore rejected under the same rationale.
As per claim 18, it is the apparatus variant of claim 9 and is therefore rejected under the same rationale.

As per claim 20, it is the non-transitory computer-readable medium variant of claim 1 and is therefore rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolan, in view of Maes et al (US 20190222988, hereinafter Maes).

As per claim 2, Kolan did not disclose:
The method of claim 1, wherein the workflow comprises a workflow representational state transfer (REST) resource (WR), wherein the task comprises a task REST resource (TR), and wherein the at least one among the one or more functions comprises a function REST resource.
However, Maes teaches:
The method of claim 1, wherein the workflow comprises a workflow representational state transfer (REST) resource (WR), wherein the task comprises a (Maes [0044])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Maes into that of Kolan in order to have the workflow comprises a workflow representational state transfer (REST) resource (WR), wherein the task comprises a task REST resource (TR), and wherein the at least one among the one or more functions comprises a function REST resource. Maes has shown that the claimed limitations are merely commonly known ways to implement network based workflow processing system, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 12, it is the apparatus variant of claim 2 and is therefore rejected under the same rationale.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolan, in view of Rana et al (US 20210216359, hereinafter Rana).

As per claim 5, Kolan did not disclose:
The method of claim 4, wherein the WO, the TO, and the at least one FO comprise at least one JavaScript Object Notation (JSON) object or at least one Extensible Markup Language (XML) element.
However, Rana teaches:
(Rana [0075])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Rana into that of Kolan in order to have the WO, the TO, and the at least one FO comprise at least one JavaScript Object Notation (JSON) object or at least one Extensible Markup Language (XML) element. Rana has shown that the claimed limitations are merely commonly known ways to implement network based workflow processing system, thus applicant have merely claimed an obvious design choice and is therefore rejected under 35 USC 103.

As per claim 15, it is the apparatus variant of claim 5 and is therefore rejected under the same rationale.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolan, in view of Sng et al (US 20150261746, hereinafter Sng).

As per claim 6, Kolan did not disclose:
The method of claim 1, wherein the WDD includes first link object including a first uniform resource locator (URL) indicating a location of the WDD, wherein the TDD includes a second link object including a second uniform resource locator (URL) indicating a location of the TDD, and wherein the FDD includes a third link object including a third uniform resource locator (URL) indicating a location of the FDD.

The method of claim 1, wherein the WDD includes first link object including a first uniform resource locator (URL) indicating a location of the WDD, wherein the TDD includes a second link object including a second uniform resource locator (URL) indicating a location of the TDD, and wherein the FDD includes a third link object including a third uniform resource locator (URL) indicating a location of the FDD. (Sng [0051])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sng into that of Kolan in order to have the WDD includes first link object including a first uniform resource locator (URL) indicating a location of the WDD, wherein the TDD includes a second link object including a second uniform resource locator (URL) indicating a location of the TDD, and wherein the FDD includes a third link object including a third uniform resource locator (URL) indicating a location of the FDD. Sng has shown that the claimed limitations are merely commonly known setup for distributed workflow processing, thus applicant have merely claimed an obvious design choice and is therefore rejected under 35 USC 103.

As per claim 16, it is the apparatus variant of claim 6 and is therefore rejected under the same rationale.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolan, in view of Moon et al (US 20120331472, hereinafter Moon).


The method of claim 7, wherein the state descriptor indicates that the state of the task is a null state.
However, Moon teaches:
The method of claim 7, wherein the state descriptor indicates that the state of the task is a null state. (Moon [0144])  
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Moon into that of Kolan in order to have the state descriptor indicates that the state of the task is a null state. Moon has shown that the claimed limitations are merely commonly known ways to describe state of a task, thus applicant have merely claimed an obvious design choice and is therefore rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bae et al (US 20200304508) teaches receiving a request for generating a workflow for a service from a second network entity, the request including authentication-related information for a function associated with the workflow, identifying whether to perform an authentication procedure for obtaining authentication information used for accessing the function based on the authentication-related information, and 
Yussouff et al (US 20150089035) teaches creating a networked based media processing system;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196